Case 2:18-cv-15366-CCC-JBC Document 33 Filed 10/10/19 Page 1 of 2 PageID: 595



                                             Douglas
                                             & London
 59 Maiden Lane                                                             Phone: (212) 566-7500
 6th Floor                                                                  Fax: (212) 566-7501
 New York, NY 10038                                                         www.DOUGLASANDLONDON.com


 Gary J. Douglasp
 Michael A. London*
 Stephanie O’Connor*                                                         * Also admitted in NJ
                                                                             P
 Randolph D. Janis                                                             Also admitted in PA
 _________________                                                           ^ Also admitted in LA & MA
                                                                             ⁿ Also admitted in NC
 Virginia E. Anello^                                                         ₣
                                                                               Of Counsel
 Rebecca G. Newman*
 Robin J. Bond*                                                              The attorney in charge of New Jersey
 Lara J. Say*ⁿ                                                               practice is Michael A. London
 Alicia Ellsayed
 Diana Yastrovskaya
 Jennifer Mittasch
 Michael D. Sharp₣



                                           October 10, 2019

VIA ECF

The Honorable James B. Clark, III
United States District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07101

          Re:          Middlesex Water Company v. 3M Company (f/k/a Minnesota Mining and
                       Manufacturing, Co.), et al., Docket No. 2:18-cv-15366 (CCC-JBC)

Dear Judge Clark:

        We represent the Plaintiff in the above-referenced case. Pursuant to Your Honor’s
September 17, 2019, Order (the “Order”)[ECF Doc. No. 31], the Parties write to advise the Court
of the current status of discovery in this action.

        Specifically, pursuant to the Order, by October 10, 2019, the Parties were instructed to
bring any unresolved discovery disputes to the Court’s attention. By way of background, on
September 27, 2019, the Parties served their respective discovery responses. Presently, the Parties
are in the process of reviewing each side’s discovery responses and had their initial meet and
confer today.

        The Parties anticipate additional meet and confers relating to these discovery responses
over the course of the next couple of weeks, which we hope will further clarify and potentially
resolve any discovery disputes that would otherwise require Court attention. At present, there is
no dispute yet ripe to bring. Nonetheless, the Parties felt it prudent to apprise the Court of the
current status of the efforts to further the discovery process, and respectfully request permission to
bring unresolved discovery disputes to the Court’s attention as the Parties further meet and confer.
Case 2:18-cv-15366-CCC-JBC Document 33 Filed 10/10/19 Page 2 of 2 PageID: 596



       Finally, pursuant to the Order, on Monday, October 14, 2019, the Parties are instructed to
submit a joint status letter to the Court. The parties respectfully and jointly request that the instant
submission likewise serve as the status letter required under the Order. The Parties anticipate
having a more robust report for the Court during the October 25, 2019, telephonic conference.

       We thank the Court for its time and attention to this matter.

                                               Respectfully submitted,

                                               DOUGLAS & LONDON, P.C.

                                               s/Rebecca Newman
                                               Rebecca Newman
                                               Douglas & London, P.C.
                                               59 Maiden Lane, 6th Fl.
                                               New York, New York 10038
                                               (212) 566-7500
                                               (212) 566-7501
                                               Counsel for Plaintiff Middlesex Water Co.

cc: Defense Counsel of Record (via ECF & electronic mail)




                                                   2
